Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-23-2007

Lafferty v. St. Riel
Precedential or Non-Precedential: Precedential

Docket No. 05-5357




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lafferty v. St. Riel" (2007). 2007 Decisions. Paper 155.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/155


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 05-5357


                    DEBRA A. LAFFERTY; RANDOLPH C.
                         LAFFERTY, HER HUSBAND,
                                                 Appellants
                                    v.
                GITO ST. RIEL; ACHENBACH’S PASTRIES, INC.;
               JOHN DOE; MARY DOE; ABC PARTNERSHIPS; DEF
               CORPORATIONS; XYZ CORPORATIONS, JOINTLY,
                 SEVERALLY AND/OR IN THE ALTERNATIVE


                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 05-cv-04094)
                   Chief District Judge: Honorable Harvey Bartle, III


                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 9, 2007

                Before: McKEE, AMBRO and FISHER, Circuit Judges

                               (Opinion filed July 17, 2007)

Daniel J. Cahill, Esquire
Youngblood, Corcoran, Lafferty & Hyberg
1201 New Road
Suite 230, Cornerstone Commerce Center
Linwood, NY 08221

      Counsel for Appellants

Lloyd G. Parry, Esquire
Davis, Parry & Tyler
1525 Locust Street, 14th Floor
Philadelphia, PA 19102

         Counsel for Appellees


                 ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

              It is now ordered that the published Opinion in the above case filed July 13,
2007, and first amended on July 17, 2007, be further amended as follows:

               On page 3, remove the comma between “improper” and “transferor”

               On page 4, footnote 1, insert a comma between “and” and “as the District
Court”
               On page 10, change “Moore’s Fed.” to “Moore’s Federal”

               On page 11, change “Moore’s Fed.” to “Moore’s Federal”

             On page 17, insert a comma after the second “that” in the following
sentence beginning “Relevant to the question before us,” so that the sentence reads:

    Relevant to the question before us today is that Shushan acknowledged that, were
    the § 1406(a) transfer permissible, the plaintiff would not have “los[t] its day in
    court by reason of the running of the statute of limitations in another forum.”

              On page 22, insert a comma between “§ 3827” and “at 581” so the citation
reads as follows:
    (citing Moore’s Federal Practice, supra, §§ 111.02, 111.38; Wright, Miller &
    Cooper, supra, § 3827, at 581 n.22).


                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge
Dated: November 23, 2007
SLC/cc: Daniel J. Cahill, Esq.
        Lloyd G. Parry, Esq.

                                             2